Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632) and Salopek (DE 3,417,595).  Regarding claim 1, Byatt discloses a golf ball retriever comprising a base (1) having first and second surfaces and an edge therebetween.  Note Figures 1-3 showing a finger (6) for insertion into a golf club handle.  Note page 4, lines 13-17 and page 5, lines 17-22.  The finger (6) is shown as being fixed in a central area on the first surface and defining a longitudinal axis of the retriever.  Byatt also includes three prongs (2) extending in a direction opposite to the pin.  The prongs are an elongated structure that define an outer side and an inner side and an end part.  Note the examiner’s notation on Figure 3 of Byatt identifying the second edge on the inner side closer to the second surface level than the first edge.  Figure 3 of Byatt shows that the portions of the prong above the second edge are smaller than the thickness at the second edge.  

    PNG
    media_image1.png
    728
    652
    media_image1.png
    Greyscale

	However, Byatt lacks the teaching for the second surface level to be a horizontal level as recited.  Nigrelli reveals that it is known in the art of ball retrievers to form the ball retriever with a pin (27) that is inserted into the handle of a golf club and a plurality of prongs (18, 22) that extend from a base (17).  Note Figures 2 and 3 showing the base with horizontal first and second surfaces and an edge therebetween.  It would have been obvious to one of ordinary skill in the art to replace the base as taught by Byatt with the planar base of Nigrelli in order to provide an alternative base design for the prongs to extend from.  This modification is seen as an obvious change in shape given the teachings of Byatt and Nigrelli.  Note MPEP 2144.04(IV)(B).  
	It is also noted that Byatt teaches a golf ball retriever and thus, lacks the teaching for the distances of the tips of the prongs to be greater than the radius of a golf ball.  Salopek reveals that it is known in the art of ball retrievers to fit retrievers to both tennis racquets and golf club handles.  Further, note the Abstract of Salopek particularly teaching that the rounded recess has a diameter of about 6.2 cm.  Thus, Salopek teaches a desirability for an enlarged diameter of the ball retriever in order for it to be capable of retrieving tennis balls.  It would have been obvious to one of ordinary skill in the art to enlarge the distances between the prongs of the retriever of Byatt in order to provide a tool that is capable of retrieving tennis balls.  It is noted that enlarging the prongs would cause the distances of the tips of the prongs from the longitudinal axis to be greater than the radius of a golf ball.  
	Regarding claim 2, Byatt teaches first and second edges that are arranged horizontally.  Note Figure 3.  
	Regarding claim 4, the combination of Byatt in view of Nigrelli and Salopek teaches a tennis ball retriever.  It would have been obvious to one of ordinary skill in the art to form the vertical distance between the second surface level and the second edge greater than the radius of a golf ball in order to accommodate a tennis ball in the retriever.  
	Regarding claim 5, the combination of Byatt in view of Nigrelli teaches a first surface that is flat.  
Regarding claim 7, note Figure 3 showing the prongs arranged symmetrically about the longitudinal axis in the retriever of Byatt.  
Regarding claim 10, note Figures 1 and 3 showing the horizontal cross-section for the prongs of Byatt as quadrangles.  
Regarding claim 11, note Figure 1 of Byatt showing the outer side of the prongs as being vertical. 
Regarding claim 13, note Figure 3 of Byatt showing the sloping section of the prong.  The combination of the sloping section with the flat surface of the second surface as taught by Nigrelli appears to be between 30-70 degrees.  Further, note page 4, lines 31-36 of Byatt stating that the removal of the ball from the retriever is accomplished by pulling the ball away from the body portion (1) and utilizing the cam surfaces (3b) to deflect the legs outwards to permit the ball to pass between the prongs (3).  Thus, the angle of the sloping surfaces (3b) is seen as a result-effective variable, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  It would have been obvious to one of ordinary skill in the art to modify the angle of the sloping sections (3b) of Byatt to 30-70 degrees with respect to the horizontal surface in order to alter the amount of force necessary to overcome the prongs and remove the ball from the retriever.  The particular angle for the sloping section is considered to be obvious given the teachings of Byatt and lacking a showing of criticality for the particular angle and because it appears that the angle as taught by Byatt accomplishes similar purposes.  
Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632), Salopek (DE 3,417,595) and Maraschiello (D497,656).  Regarding claim 8, the combination of Byatt in view of Nigrelli and Salopek lacks the teaching for four prongs arranged symmetrically.  Maraschiello reveals that it is known in the art of ball retrievers to provide four symmetrically arranged prongs.  Note Figures 1 and 5.  It would have been obvious to one of ordinary skill in the art to provide four prongs instead of three in order to better grip the ball in the retriever.  
Regarding claim 9, the combination teaches that additional prongs may be used for ball retrievers.  It would have been obvious to one of ordinary skill in the art to provide six prongs in order to better grip the ball in the retriever.  It is noted that this modification is an obvious duplication of parts given the teachings of Byatt and Maraschiello and lacking a showing of significance.  Note MPEP 2144.04(VI)(B).  
Regarding claim 12, Byatt teaches a pin for insertion into the vent hole of a golf club but lacks the teaching for the grooves on the pin.  Maraschiello reveals a golf club retriever including a pin having a groove thereon.  Note Figure 1.  It would have been obvious to one of ordinary skill in the art to replace the pin of Byatt with that of Maraschiello in order to provide an alternative pin design that is capable of insertion into the vent hole of a handle.  It is noted that the groove as taught by Maraschiello is obviously capable of keeping the pin the vent hole in the grip of a golf club to some extent.  
Claims 1, 2, 5, 7, 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632).  Regarding claim 1, Byatt discloses a golf ball retriever comprising a base (1) having first and second surfaces and an edge therebetween.  Note Figures 1-3 showing a finger (6) for insertion into a golf club handle.  Note page 4, lines 13-17 and page 5, lines 17-22.  The finger (6) is shown as being fixed in a central area on the first surface and defining a longitudinal axis of the retriever.  Byatt also includes three prongs (2) extending in a direction opposite to the pin.  The prongs are an elongated structure that define an outer side and an inner side and an end part.  Note the examiner’s notation on Figure 3 of Byatt above identifying the second edge on the inner side closer to the second surface level than the first edge.  Figure 3 of Byatt shows that the portions of the prong above the second edge are smaller than the thickness at the second edge.  
However, Byatt lacks the teaching for the second surface level to be a horizontal level as recited.  Nigrelli reveals that it is known in the art of ball retrieves to form the ball retriever with a pin (27) that is inserted into the handle of a golf club and a plurality of prongs (18, 22) that extend from a base (17).  Note Figures 2 and 3 showing the base with horizontal first and second surfaces and an edge therebetween.  It would have been obvious to one of ordinary skill in the art to replace the base as taught by Byatt with the planar base of Nigrelli in order to provide an alternative base design for the prongs to extend from.  This modification is seen as an obvious change in shape given the teachings of Byatt and Nigrelli.  Note MPEP 2144.04(IV)(B).  
Regarding the limitation for the distances between the longitudinal axis and the tips of the prongs to be greater than the radius of a golf ball, note page 4, lines 18-36 of Byatt stating that the cam surfaces (3a) rest on the ball and then the retriever is forced downwards to flex the prongs (2) outward to pass over the ball.  Note the examiner’s notations on Figure 1 of Byatt below identifying a golf ball resting on the cam surfaces 3a and the first edges of the tip of the prong.  Thus, Byatt teaches for the distances of the tips of the prongs to the longitudinal axis to be greater than the radius of a golf ball. 
 
    PNG
    media_image2.png
    490
    595
    media_image2.png
    Greyscale


Regarding claim 2, Byatt teaches first and second edges that are arranged horizontally.  Note Figures 1 and 3.  
Regarding claim 5, the combination of Byatt in view of Nigrelli teaches a first surface that flat.  
Regarding claim 7, note Figure 3 of Byatt showing the prongs arranged symmetrically about the longitudinal axis in the retriever of Byatt.  
Regarding claim 10, note Figures 1 and 3 showing the horizontal cross-section for the prongs of Byatt as quadrangles.  
Regarding claim 11, note Figure 1 of Byatt showing the outer side of the prongs as being vertical. 
Regarding claim 13, note Figure 3 of Byatt showing the sloping section of the of the prong.  The combination of sloping section with the flat surface of the second surface as taught by Nigrelli appears to be between 30-70 degrees.  Further, note page 4, lines 31-36 of Byatt stating that the removal of the ball from the retriever is accomplished by pulling the ball away from the body portion (1) and utilizing the cam surfaces (3b) to deflect the legs outwards to permit the ball to pass between the prongs (3).  Thus, the angle of the sloping surfaces (3b) is seen as a result-effective variable, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  It would have been obvious to one of ordinary skill in the art to modify the angle of the sloping sections (3b) of Byatt to 30-70 degrees with respect to the horizontal surface in order to alter the amount of force necessary to remove the ball from the retriever.  The particular angle for the sloping section is considered to be obvious given the teachings of Byatt and lacking a showing of criticality for the particular angle and because it appears that the angle as taught by Byatt accomplishes similar purposes.  
Regarding claim 14, note the rejection of claim 1, particularly the examiner’s notations on Figure 1 of Byatt identifying the first and second edges.  As shown, the first edges define a diameter that is larger than that of a golf ball and the second edges define a second diameter that is smaller than that of a golf ball.  
Regarding claim 15, note page 4, lines 18-36 of Byatt stating that the cam surfaces (3a) rest on the ball and then the device is forced downwards to flex the prongs (2) outward to pass over the ball.  Thus, Byatt teaches that the prongs clamp the golf ball therein and permit is removal.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632) and Pugh (5,460,366).  Regarding claim 3, the combination of Byatt in view of Nigrelli lacks the teaching for the first edge to be great in length that the second edge.  Pugh reveals that it is known in the art of golf ball retrievers comprising a plurality of prongs (7) to form the prongs with a taper so that the prongs can contact dimples in the surface of the ball for improved retrieval.  Note column 3, lines 25-28.  It would have been obvious to one of ordinary skill in the art to form the prongs of Byatt with tapering ends in order to permit the tips of the prong to contact the dimple for facilitating retrieval of the ball.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632) and Lipcznski (US 2009/0033109).  Regarding claim 4, the combination of Byatt in view of Nigrelli lacks the teaching for the distance between the second surface level and the second edge to be greater than the radius of a golf ball.  Lipcznski reveals that it is known in the art of golf ball retrievers comprising a plurality of prongs (14) to form the prongs long enough that they may retain a plurality of golf balls (30) therein.  Note Figure 3.  It would have been obvious to one of ordinary skill in the art to provide the prongs of Byatt such that the distance between the second surface level and the second edge is greater than the radius of a golf ball in order to permit the retriever to retrieve and store more than one golf ball.  
Claims 6, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632) and Maraschiello (D497,656).  Regarding claim 6, the combination of Byatt in view of Nigrelli lacks the teaching for the prongs to follow the curvature of a golf ball.  Maraschiello reveals that it is known in the art of ball retrievers to provide a curved surface for the ball retriever.  Note Figure 1.  It would have been obvious to one of ordinary skill in the art to provide the prongs of Byatt with curved surfaces that follow the curvature of a golf ball in order to securely receive the golf ball within the pocket defined by the prongs.  
Regarding claim 8, the combination of Byatt in view of Nigrelli lacks the teaching for four prongs arranged symmetrically.  Maraschiello reveals that it is known in the art of ball retrievers to provide four symmetrically arranged prongs.  Note Figures 1 and 5.  It would have been obvious to one of ordinary skill in the art to provide four prongs instead of three in order to better grip the ball in the retriever.  
Regarding claim 9, the combination teaches that additional prongs may be used for ball retrievers.  It would have been obvious to one of ordinary skill in the art to provide six prongs in order to better grip the ball in the retriever.  It is noted that this modification is an obvious duplication of parts given the teachings of Byatt and Maraschiello and lacking a showing of significance.  Note MPEP 2144.04(VI)(B).  
Regarding claim 12, Byatt teaches a pin for insertion into the vent hole of a golf club but lacks the teaching for the grooves on the pin.  Maraschiello reveals a golf club retriever including a pin having a groove thereon.  Note Figure 1.  It would have been obvious to one of ordinary skill in the art to replace the pin of Byatt with that of Maraschiello in order to provide an alternative pin design that is capable of insertion into the vent hole of a handle.  It is noted that the groove as taught by Maraschiello is obviously capable of keeping the pin the vent hole in the grip of a golf club to some extent.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711